Citation Nr: 0515631	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-05 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to assignment of a compensable evaluation for 
service-connected right ear hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn Wasik, Counsel 


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from July 1979 to July 1983 and from May 1989 to June 
1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2002, a statement 
of the case was issued in January 2003, and a substantive 
appeal was received in March 2003.  The case was remanded by 
the Board in November 2004.  In May 2005, the veteran 
testified at a Board videoconference hearing. 

The veteran's July 2002 notice of disagreement also expressed 
disagreement with the assignment of a noncompensable rating 
for service-connected cysts on the left forehead.  By rating 
decision in January 2003, the RO assigned a 10 percent rating 
for this disability from June 25, 2001, and a 30 percent 
rating from August 30, 2002.  In a written communication 
received in January 2003, the veteran indicated that he was 
satisfied with these ratings, and the Board finds that the 
veteran effectively withdrew his notice of disagreement as to 
the cysts on the left forehead issue.  

At the May 2005 Board hearing, the veteran's testimony 
included reference to the severity of his service-connected 
tinnitus and service-connected dizziness.  It is not clear 
whether the veteran intended to raised claims for increased 
ratings for these disabilities, and this matter is referred 
to the RO for clarification and any necessary action.  The 
only issue before the Board at this time is entitlement to a 
higher rating for the service-connected right ear hearing 
loss.  


FINDINGS OF FACT

1.  Service connection has been established for right ear 
hearing loss, but has not been established for left ear 
hearing loss. 

2.  The veteran's service-connected right ear hearing loss 
does not result in Level X or higher hearing acuity.




CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for 
service-connected right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1115, 5107 (West 2002); 38 C.F.R. §§ 3.383(a), 
4.85 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided with VCAA's notice and duty 
to assist requirements in September 2001.  Although the 
September 2001 VCAA letter addressed the matter of service 
connection, since the issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection, another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Since the 
September 2001 VCAA letter was prior to the May 2002 rating 
decision on appeal, the express requirements set out by the 
Court in Pelegrini have been satisfied.  

The September 2001 letter and January 2003 statement of the 
case when viewed together effectively informed the appellant 
of the applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that the above VA communication 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, and has afforded the 
appellant VA audio examinations during the appeal period.  At 
the May 2005 Board hearing, the veteran stated that there 
were no private medical records pertinent to his claim.  The 
appellant has not indicated nor is there any indication that 
there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his bilateral hearing 
loss is to be considered during the entire period from the 
initial assignment of the rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The present appeal involves the veteran's claim that the 
severity of his service-connected right hear hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  In evaluating hearing 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the ratings schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. 
App. 345, 349 (1992).  The ratings schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The Board notes here that service connection has not been 
established for left ear hearing loss.  If impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to 38 C.F.R. § 3.383.  
Looking to Table VII, it appears that since the non-service-
connected left ear is deemed to result in Level I hearing 
acuity, a compensable rating for the service-connected right 
ear is not for application unless the service-connected right 
ear results in hearing acuity of Level X or XI.  

In order to find Level X hearing acuity in the right ear, 
there must be audiological test findings of puretone 
threshold average of 98 decibels or higher and speech 
discrimination of 50% or less.  The medical evidence in this 
case does not show such findings.  On audiological 
examination in 2001, the puretone average in the right ear 
was 39 decibels with a speech discrimination score of 96%.  
September 2003 test results failed to specify the puretone 
average, but did show speech discrimination in the right ear 
to be 88%, well above the 50% needed to allow for 
consideration of a compensable rating.  The Board notes that 
the RO did direct that another examination be conducted in 
2004 for clarification purposes.  Such an examination was 
conducted in January 2004, but the examiner reported that the 
results were invalid.  The RO duly sought clarification from 
the examiner, and the examiner responded in February 2004 
that the pattern of responses that the veteran presented was 
typical of someone who was exaggerating their condition.  

Based on the above, the Board finds that the preponderance of 
the evidence is against assignment of a compensable rating.  
There appears to be no basis for finding that the rating 
criteria for a compensable rating have been met.  The Board 
acknowledges that veteran's statements and testimony, but 
emphasizes that assignment of ratings for hearing loss 
involves a mechanical application of test results to the 
regulatory criteria.  The medical evidence of record simply 
does not show that the right ear hearing loss results in the 
degree of impairment necessary to allow for a compensable 
rating.  The Board also notes that a portion of the veteran's 
testimony was directed to symptoms related to his service-
connected tinnitus and dizziness.  However, those issues are 
not before the Board.  Should the veteran's service-connected 
right ear hearing loss increase in severity in the future, 
the veteran may always file a claim for an increased rating.  


ORDER

The appeal is denied. 


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


